NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


     In re the Matter of: VICTORIA MARIE HUNT, Petitioner/Appellee,

                                         v.

               EMMANUEL G. LEE, JR., Respondent/Appellant.

                            No. 1 CA-CV 15-0593 FC
                                 FILED 8-2-2016


           Appeal from the Superior Court in Maricopa County
                           No. FC2007-002733
         The Honorable Carolyn K. Passamonte, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Emmanuel G. Lee, Jr., Gilbert
Respondent/Appellant
                               HUNT v. LEE
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Peter B. Swann joined.


N O R R I S, Judge:

¶1           Emmanuel G. Lee, Jr. appeals from the superior court’s orders
modifying his parenting time and child support obligation. Based on the
record before us, we affirm the orders.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            In March of 2015, Victoria Marie Hunt, the child’s mother,
petitioned the family court for a modification of parenting time and child
support. Hunt’s petition stated she was asking to modify Lee’s parenting
time to every other weekend because that was the “way” it had been “for
the past two years” and she “just want[ed] it in writing.” At the hearing on
parenting time, the superior court modified Lee’s parenting time to every
other weekend during the school year, with equal parenting time over the
summer. At a second hearing on child support, the superior court ordered
Lee to pay “$333.00 per month” in child support, in addition to a “$5.00
[monthly] handling fee.”

                               DISCUSSION

¶3            On appeal, Lee first argues his “visitation should have never
been changed.” We reject this argument. As an initial matter, because Lee
failed to provide us with transcripts from the hearings we must presume
the evidence and arguments support the family court’s rulings. Blair v.
Burgener, 226 Ariz. 213, 217, ¶ 9, 245 P.3d 898, 902 (App. 2010).

¶4            Further, Hunt’s March petition stated the modification
requested reflected the actual arrangement the parties had been following
the past two years. Additionally, the family court modified parenting time
“[p]ursuant to stipulation of the parties.” Having stipulated to modifying

              1Appellee  Hunt did not file an answering brief. We exercise
our discretion not to treat her failure to file an answering brief as a
confession of error. See Ariz. Tank Lines, Inc. v. Ariz. Corp. Comm’n, 13 Ariz.
App. 19, 21, 473 P.2d 821, 823 (1970).


                                      2
                               HUNT v. LEE
                            Decision of the Court

parenting time, Lee is not in a position on appeal to repudiate his
stipulation. See Garn v. Garn, 155 Ariz. 156, 160, 745 P.2d 604, 608 (App.
1987) (“Stipulations are strongly favored by the law and a party to an action
cannot stipulate to one thing and then later change [his or] her mind and
withdraw [his or] her consent.”) (quotations and citation omitted). Thus,
based on the record before us, the family court did not abuse its discretion
in modifying Lee’s parenting time. See Baker v. Meyer, 237 Ariz. 112, 116, ¶
10, 346 P.3d 998, 1002 (App. 2015) (“We review an order modifying
parenting time for an abuse of discretion.”) (citation omitted).

¶5             Lee next argues that he “should not pay child support if [he
is] a 50% contributor in child’s financial affairs as well [as] in her life.” We
also reject this argument. “Parents may be ordered to pay child support in
an amount reasonable and necessary for the support of their children” and,
generally, as set forth in the Child Support Guidelines. Stein v. Stein, 238
Ariz. 548, 550, ¶ 6, 363 P.3d 708, 710 (App. 2015) (quotations and citation
omitted).

¶6             Here, the family court followed the applicable law and
guidelines. The family court “adopt[ed] as its findings” the “Child Support
Worksheet” pursuant to Arizona’s Child Support Guidelines. The
worksheet showed that Lee’s total child support obligation of $333.23 was
“43.73%,” in proportion to his adjusted gross income, and Hunt’s child
support obligation was “56.27%,” in proportion to her adjusted gross
income. See Ariz. Rev. Stat. (“A.R.S.”) § 25-320 app. § 10 (Supp. 2015)
(“Guidelines”) (child support obligations “shall be divided between the
parents in proportion to their Adjusted Gross Incomes . . . computed by
multiplying each parent’s share of the Combined Adjusted Gross Income
by the Total Child Support Obligation”). Accordingly, the family court did
not abuse its discretion in modifying Lee’s child support. See Stein, 238 Ariz.
at 549-50, ¶ 5, 363 P.3d 709-10 (child support order reviewed for abuse of
discretion) (citation omitted).

¶7            Finally, Lee raises a number of arguments relating to their
child’s schooling. These arguments are not properly before us because Lee
did not raise them in the family court. Louis C. v. Dep’t of Child Safety, 237
Ariz. 484, 489, ¶ 20, 353 P.3d 364, 369 (App. 2015) (appellate court generally
does not consider issues “raised for the first time on appeal”) (quotations
and citation omitted); Hannosh v. Segal, 235 Ariz. 108, 115, ¶ 25, 328 P.3d
1049, 1056 (App. 2014) (“[A]rguments not raised in the trial court are
waived on appeal.”) (citation omitted).




                                       3
                             HUNT v. LEE
                          Decision of the Court

                            CONCLUSION

¶8          For the foregoing reasons, we affirm the family court’s orders
modifying Lee’s parenting time and child support.




                               :AA




                                     4